Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (U.S. Patent Pub. No. 2015/0187814) of record, in view of Yamane (U.S. Patent Pub. No. 2018/0033892). 
	Regarding Claim 1
	FIG. 1 of Miyairi discloses a semiconductor device comprising: a first conductor (732, FIG. 7); a second conductor (109b); a third conductor (109c+111c); a fourth conductor (115); a fifth conductor (112b); a sixth conductor (104a); a first insulator (106); a second insulator (114); a sixth insulator (103); and a first oxide (108a) comprising a channel formation region [0111], wherein the first insulator is over the first conductor, wherein the first oxide is over the first insulator, wherein a first opening (opening for via 120b) that reaches the first conductor is provided in the first insulator and the first oxide, wherein the second conductor and the third conductor isolated from each other are over the first oxide, wherein at least part of the third conductor overlaps with the first opening and is in contact with a top surface of the first conductor, wherein the second insulator is over the first oxide, and wherein the fourth conductor is over the second insulator, wherein the third conductor comprises a depression portion which overlaps with the first opening, and wherein the depression portion of the third conductor is filled with the fifth conductor, wherein the sixth conductor is below the first insulator so as to at least partly overlap with the fourth conductor, and wherein the sixth conductor is in contact with a top surface of the sixth insulator.
Miyairi fails to disclose the first conductor is in contact with a top surface of the sixth insulator.
	FIG. 12 (annotated below) of Yamane discloses a similar semiconductor device, comprising: a first conductor (M1); a fourth conductor (M4); a sixth conductor (M6); and a sixth insulator (214), wherein the sixth conductor is below the first insulator (222) so as to at least partly overlap with the fourth conductor, and wherein the sixth conductor and the first conductor are in contact with a top surface of the sixth insulator.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Miyairi, as taught by Yamane. The ordinary artisan would have been motivated to modify Miyairi in the above manner for purpose of improving electrical characteristics and reliability (Para. 11 of Yamane).

    PNG
    media_image1.png
    558
    497
    media_image1.png
    Greyscale

	Regarding Claim 2
	FIG. 1 of Miyairi discloses a semiconductor device comprising: a first conductor (732, FIG. 7); a second conductor (109b); a third conductor (109c+111c); a fourth conductor (115); a fifth conductor (112b); a sixth conductor (104a); a first insulator (106); a second insulator (114); a sixth insulator (103); and a first oxide (107a) comprising a channel formation region [0111], wherein the first insulator is over the first conductor, wherein the first oxide is over the first insulator, wherein a first opening (opening for via 120b) that reaches the first conductor is provided in the first insulator and the first oxide, wherein the second conductor and the third conductor isolated from each other are over the first oxide, wherein at least part of the third conductor overlaps with the first opening and is in contact with a top surface of the first conductor, wherein the second insulator is over the first oxide, wherein the fourth conductor is over the second insulator, wherein the third conductor comprises a depression portion which overlaps with the first opening, wherein the depression portion of the third conductor is filled with the fifth conductor, and wherein the fifth conductor is over the third conductor so as to at least partly overlap with the first opening and the first conductor, wherein the sixth conductor is below the first insulator so as to at least partly overlap with the fourth conductor, and wherein the sixth conductor is in contact with a top surface of the sixth insulator. 
Miyairi fails to disclose the first conductor is in contact with a top surface of the sixth insulator.
	FIG. 12 (annotated above) of Yamane discloses a similar semiconductor device, comprising: a first conductor (M1); a fourth conductor (M4); a sixth conductor (M6); and a sixth insulator (214), wherein the sixth conductor is below the first insulator (222) so as to at least partly overlap with the fourth conductor, and wherein the sixth conductor and the first conductor are in contact with a top surface of the sixth insulator.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Miyairi, as taught by Yamane. The ordinary artisan would have been motivated to modify Miyairi in the above manner for purpose of improving electrical characteristics and reliability (Para. 11 of Yamane).

	Regarding Claim 3
	FIG. 1 of Miyairi discloses a top surface of the fifth conductor (112b) is substantially level with a top surface of the third conductor (109c+111c).

	Regarding Claim 8
	FIG. 1 of Miyairi discloses the third conductor (109c+111c) is in contact with a side surface of the first oxide (108a) in the first opening.

	Regarding Claim 9
	FIG. 1 of Miyairi discloses a thickness of the third conductor (109c+111c) in a portion in contact with the side surface of the first oxide is smaller than a thickness of the third conductor in a portion in contact with a top surface of the first oxide (108a).

	Regarding Claim 10
	Miyairi discloses the first oxide comprises In, an element M, and Zn, wherein the element M is Al, Ga, Y, or Sn [0115].

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Miyairi and Yamane, in view of Yagishita (U.S. Patent Pub. No. 2002/0011613) of record.
	Regarding Claim 4
	Miyairi as modified by Yamane discloses Claim 2. 
Miyairi as modified by Yamane fails to disclose “the fifth conductor is a stacked-layer film of titanium nitride and tungsten over the titanium nitride”.
	FIG. 13 of Yagishita discloses a similar semiconductor device, wherein the fifth conductor (111) is a stacked-layer film of titanium nitride and tungsten over the titanium nitride [0147]. Therefore, Yagishita reads on the claimed limitation.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Miyairi, as taught by Yagishita. The ordinary artisan would have been motivated to modify Miyairi in the above manner for purpose of improving threshold voltage (Para. 11 of Yagishita).

Claims 5-6 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Miyairi and Yamane, in view of Yamazaki (U.S. Patent Pub. No. 2017/0033111) of record.
	Regarding Claim 5
	Miyairi as modified by Yamane discloses Claim 1, further comprising a second oxide between the first oxide and the second insulator. 
Miyairi as modified by Yamane fails to disclose “a third insulator over the first insulator, the second conductor, and the third conductor; and a fourth insulator in contact with a top surface of the third insulator, a top surface of the second oxide, a top surface of the second insulator, and a top surface of the fourth conductor, wherein the second oxide, the second insulator, and the fourth conductor are between the second conductor and the third conductor”.
	FIG. 1 of Yamazaki discloses a similar semiconductor device, comprising a second oxide [0142] (106cb) between the first oxide [0143] (106) and the second insulator (112b); a third insulator (117) over the first insulator, the second conductor, and the third conductor; and a fourth insulator (116) in contact with a top surface of the third insulator, a top surface of the second oxide, a top surface of the second insulator, and a top surface of the fourth conductor (114a), wherein the second oxide, the second insulator, and the fourth conductor are between the second conductor and the third conductor.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Miyairi, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Miyairi in the above manner for purpose of low power consumption and large storage capacity (Para. 7 of Yamazaki).

	Regarding Claim 6
	FIG. 1 of Yamazaki discloses a fifth insulator (112a) between the third insulator (117) and the second conductor (108a) and between the third insulator and the third conductor (108c).

	Regarding Claim 11
	FIG. 1 of Yamazaki discloses a capacitor is provided below the first conductor (146), and wherein one electrode of the capacitor is electrically connected to the first conductor [0098].

	Regarding Claim 12
	FIG. 1 of Yamazaki discloses a transistor (90) formed in a silicon substrate [0167] is provided below the capacitor.
	
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892